In a proceeding, pursuant to section 206-a of the Surrogate’s Court Act, decree of the Surrogate’s Court, Queens County, directing the executor-appellant and the petitioner to pay to respondent a sum equal to one third of amounts deposited in various bank accounts, with interest, and directing that after such payment the appellant-executor deliver to petitioner the bank books in his possession, unanimously affirmed, with costs to respondent and to the executor-appellant, payable out of the estate. No opinion. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ. [See 279 App. Div. 603.]